           Case 3:20-cv-01651-VLB Document 1 Filed 11/02/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


FROLOV A MARINA M.


      V.
                      Plaintiff,
                                                Case No.
                                                            r;z.   '}, - C\'.J --- c·")\~
                                                            '->J · oz\.J                                 \'   °'
                                                                                       \. r- c:.~)\\ - , '-t\.,,,,V
                                                            (To be supplied by the Court)
KAMAN PRECISION PRODUCTS DIVISION
-------------'
                      Defendant(s).

                 COMPLAINT FOR EMPLOYMENT DISCRIMINATION


1.    Plaintiff resides at the following location: 391 ADAMS ST. APT. 12

 MANCHESTER, CT 06042

2.    Defendant(s) reside(s) at the following location [Attach additional sheets if more

space is required]:    217 SMITH ST, MIDDLETOWN, CT 06457




3.     This action is brought pursuant to [Check all spaces that apply to the type of

claim(s) you wish to assert against the Defendant(s)]:

D      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et
       seq., for employment discrimination on the basis of race, color, religion, sex, or
       national origin. Jurisdiction is specifically conferred on this Court by 42 U.S.C. §
       2000e-5(f). Equitable and other relief is sought under 42 U.S.C. § 2000e-5(g)
       and the Civil Rights Act of 1991, 42 U.S.C. § 1981 a.                    -

D      Age Discrimination in Employment Act of 1967, as amended, 29 U.9'.C. §§ 621,
       ~! §Jill., for employment discrimination based upon age. Jurisdiction is alleged
       pursuant to 28 U.S.C. §§ 1331, 1337, and/or 1343. Equitable and other relief is
       sought under 29 U.S.C. §§ 626(b) and (c) or §§ 633a(b) and (c).

       My Year of Birth is: - - - - - -
          Case 3:20-cv-01651-VLB Document 1 Filed 11/02/20 Page 2 of 6




0       Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for
        employment discrimination on the basis of a disability against an employer which
        constitutes a program or activity receiving Federal financial assistance.
        Jurisdiction is asserted under 28 U.S.C. §§ 1331, 1337 and/or 1343. Equitable
        and other relief is sought under 29 U.S.C. § 794a.

[Kl     Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et
        seq., for employment discrimination on the basis of a disability against a private
        employer. Jurisdiction is specifically conferred on this Court by 42 U.S.C.§
        2000e-5(f). See 42 U.S.C. § 12117(a). Equitable and other relief is sought
        pursuant to 42 U.S.C. § 2000e-5(g).   tct.
4.     The acts complained of in this suit concern [Check all spaces that are applicable

to your claim(s)]:



        (A)   0       Failure to hire me. I was refused a job on the following date(s): __



        (B)     [El   Termination of my employment. I was terminated from my

                      employment on the following date: _0_8_12_11_2_02_0_ _ _ __


        (C)     D     Failure to promote me. I was refused a promotion on the following

                      date(s): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _____,


        (D)
                rx,
                ~     Other acts as specified below: _ _ _ _ _ _ _ _ _ _ _ __

     KAMAN PRECISION PRODUCTS THROUGH            LIFE INSURANCE COMPANY RELIANCE


     STANDART     DENIED MY CLAIM FOR LONG TERM DISABILITY.
           Case 3:20-cv-01651-VLB Document 1 Filed 11/02/20 Page 3 of 6




5.         The conduct of the Defendant(s) was discriminatory because it was based upon:

race [[J, color [[J, religion   Q,   sex [[J, age [q, national origin ~ or disability~- [Please

check all applicable bases for your claim of discrimination and explain further, if
necessary]:       UNAVAILABLE TO WORK - SHORT TERM DISABILITY EXHAUSTED AT 07/08/20, LONG


      TERM DISABILITY WAS DENIED AT 07/02/2020, JOB TERMINATION AT 08/21/2020



6.         The facts surrounding my claim of employment discrimination are as follows

[Attach additional sheets, if necessary]:

     PRE-EXISTING HISTORY. I HAD MACULAR HOLE DEGENERATION DIAGNOSTED

SINCE 2015 , HA VE BEEN WORKING FOR 5 YEARS WITH ONE EYE VISION, AS AN ACCOUNTING

 AND THEN AT KAMAN KPP AS QUALITY INSPECTOR PART I.                   IN SEPTEMBER 2019

 AFTER ROT ATION           PROCEDURE THE QUALITY MANAGER CHANGED MY JOB TO

 VISION INSPECTOR , WHERE I HAD TO PUT MY VISION UNDER VERY HIGH PRESSURE

     AND CONCENTRATION FOR 45-50 HOURS A WEEK. I DID APPLY FOR                TWO OTHER JOBS IN


     QUALITY DEPARTMENT- MY APPLICATIONS WERE DINED.

     SEE ATT ACHED EXT. # l



7.         The approximate number of persons who are employed by the Defendant

employer I am suing is:_2_ _ _ _ __

8.         The alleged discrimination occurred on or about the following date(s) or time

 period:    08/21/20




                                                   3
            Case 3:20-cv-01651-VLB Document 1 Filed 11/02/20 Page 4 of 6




9.      I filed charges with the:

       D       Equal Employment Opportunity Commission

       D       Connecticut Commission on Human Rights and Opportunities

10.    The Equal Employment Opportunity Commission issued a Notice of Right to Sue

letter (copy attached), which I received on or about the following date: _N_IA_ _ __

[NOTE: If you filed charges with the EEOC or the CHRO, you MUST attach a copy of

the Notice of Right to Sue letter for this Court to consider your claim(s). Failure to do so

may result in delaying consideration of your claim(s).]

11.      The EEOC or the CHRO determined that there was no probable cause to believe

that discrimination occurred. My reasons for questioning that determination are as

follows [Attach additional sheets, if necessary]: _N_I_A_ _ _ _ _ _ _ _ _ _ _ __




12.     If relief is not granted, I will be irreparably denied rights secured under the law(s)

referred to in Item Number 3, above.

 13.    WHEREFORE, Plaintiff(s) pray(s) that: The Court grant such relief as may be

deemed appropriate, including [NOTE: While all of the forms of relief listed below may

 not be available in a particular action, you should place a check next to each form of

 relief you seek.):

        •       Injunctive orders (specify the type of injunctive relief sought):



       •        Backpay;

                                                /j
           Case 3:20-cv-01651-VLB Document 1 Filed 11/02/20 Page 5 of 6




         D         Reinstatement to my former position;

         I]]       Monetary damages (specify the type(s) of monetary damages sought):

      WORKING COMPENSATION, MEDICAL INSURANCE


                   Other (specify the nature of any additional relief sought, not otherwise

                   provided for on this form):   LONG TERM DISABILITY AS I HAD A POLICY

   No LTD 127997 WHEN I WAS EMPLOYED.


                   AND costs and attorneys' fees.

                                          JURY DEMAND

         I hereby           DO   O      DO NOT~ demand a trial by jury.
                                                               (,'     ,,------JA. ~ {)

Original signature of attorney (if any)
                                                          a,!itwr ._;,l-?lf:l~
                                                      Plaintiff's Original Signature


L. . ...               . ..
P1111cea 1\la111e a110 aarn ess                       r11mea 1\la111e arm aarness
                                                        391-12 ADAMS ST, MANCHESTER, CT

                                                       06042


( )                                                   (860) 803-0494
Attorney's telephone                                  Plaintiff's telephone

                                                      frolovamm@gmail.com
Email address if available                            Email address if available

Dated:         10.29.2020




                                                  5
           Case 3:20-cv-01651-VLB Document 1 Filed 11/02/20 Page 6 of 6




                 DECLARATION UNDER PENALTY OF PERJURY

       The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at      HARTFORD, CT                 on    I 0.29.2020
                   (location)                       (date)

                                                       ~!ta@-
                                                   Plaintiff's Origin( Signature
(Rev. 3/23/16)




                                             6
